301 F.3d 648
CLIFTON POWER CORPORATION, Petitionerv.FEDERAL ENERGY REGULATORY COMMISSION, Respondent
No. 01-1139.
United States Court of Appeals, District of Columbia Circuit.
August 27, 2002.

Before: GINSBURG, Chief Judge, and ROGERS and GARLAND, Circuit Judges.

ORDER

PER CURIAM.


1
Upon consideration of petitioner's petition for rehearing filed August 12, 2002, it is


2
ORDERED that the petition be denied. There is no conflict between the decision in this case and the decision in 32 County Sovereignty Committee v. Department of State, 292 F.3d 797 (2002). The court had jurisdiction in 32 County Sovereignty based upon its determination that a request to reopen the administrative record under 8 U.S.C. § 1189, "a statute that is `unique, procedurally and substantively,'" 292 F.3d at 799, is in effect a request for a new rulemaking. That determination is inapplicable to this case.